Citation Nr: 0512173	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  97-26 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  He received several awards and commendations to 
include the National Defense Service Medal, Korean Service 
Medal, the United Nations Service Medal, and the Good Conduct 
Medal.  His military occupational specialty was Intermediate 
Speed Radio Operator.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This claim was previously before the Board in January 1999 
and was remanded for further development.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence of a current diagnosis of 
PTSD.  

3. The veteran did not engage in combat with the enemy.  

4. The veteran's claimed in-service stressors are 
uncorroborated.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in June 2003, the RO advised the appellant of 
the enactment of the VCAA.  The appellant was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The January 2005 supplemental statement of the case (SSOC) 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  The SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
It also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

With respect to the duty to assist, the claims folder 
contains a VA examination, some service personnel records, 
and private medical records.  38 U.S.C.A. § 5103A.  The RO 
attempted to obtain a complete copy of the veteran's service 
medical and personnel records, but January 2001, January 
2002, and March 2002 responses to  inquiries for such records 
indicate that the case is fire- related, referring to a 1973 
fire at the National Personnel Records Center.  It was noted 
that there were no service personnel or LOD reports available 
for the veteran.  The Board notes that in a case where the 
service medical records are presumed destroyed, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the record reveals that the veteran has a diagnosis 
of PTSD, apparently related to the alleged in-service 
stressors described by the veteran.  The next question, then, 
is whether the alleged in-service stressors actually 
occurred.  Pursuant to VA regulation, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the 
enemy."  See Gaines v. West, 11 Vet. App. 353 (1998) (Board 
must make a specific finding as to whether the veteran 
engaged in combat).  The Board emphasizes that although 
medical evidence appears to relate the diagnosis of PTSD to 
in-service stressors, such after-the-fact medical nexus 
evidence cannot also be the sole evidence of the occurrence 
of the claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

The veteran's service records reflect active service from May 
1953 to April 1955 in the United States Army with a military 
occupational specialty of Intermediate Speed Radio Operator.  
Service personnel records reflect no receipt of combat- 
related award or citation and no designation of participation 
in a combat campaign. 
Through reviewing multiple statements from the veteran, the 
Board has been able to discern several alleged in-service 
stressors.  The veteran generally alleges being traumatized 
during service in Korea during a series of "night patrols" 
from April 1954 through December 1954 with the 21st Infantry.  
In one instance, the veteran claims that he encountered a 
group of civilians and was forced to hit a woman on the head 
which subsequently killed her.  In another instance, the 
veteran claims that he encountered five civilians and was 
forced to shoot one of them in the head.  The veteran also 
alleges that he was demoted due to a fight with a supervisor 
in service and saw numerous dead civilian bodies near a river 
during his time in Korea.    

In November 2002, VA sent a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
asking that they verify the veteran's claimed stressors.  In 
November 2004, USASCRUR responded to this inquiry stating the 
following:  "A review was conducted of a short Unit History 
submitted by the 21st Infantry Regiment for the period of 
1952-1957.  We were unable to document any of the combat 
incidents as provided by [the veteran].  A search was 
coordinated with the National Archives and Records 
Administration (NARA) for documentation verifying the combat 
incidents as provided by [the veteran].  We were unable to 
locate documentation verifying any of the combat incidents."

Considering this record, the Board finds no evidence to 
suggest that the veteran engaged in combat with the enemy.  
Service records do not reflect participation in combat 
situations or receipt of combat-related award.  There is no 
evidence or allegation of wound or injury potentially related 
to combat.  Accordingly, pursuant to VA regulation, the 
record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
In this case, there is no such credible supporting evidence 
concerning any of the stressors.  The veteran has not 
described his stressors in sufficient detail to do a more 
meaningful search and there is no corroboration for his self-
described stressful events.  

Therefore, in the absence of credible evidence corroborating 
the veteran's statements as to his in-service stressors, the 
Board cannot conclude that the requirements of 38 C.F.R. § 
3.304(f) have been met.   Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


